11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Raul Rodriguez, as Independent
Executor of 
the Estate of
Natividad Rodriguez, Deceased      
Appellant
Vs.                   No.
11-04-00010-CV B Appeal
from Howard County
Rudolfo Rodriguez, Ignacio
Rodriguez and
Ida
Rodriguez        
Appellees
 
Raul
Rodriguez, as Independent Executor of the Estate of Natividad Rodriguez,
Deceased, has filed in this court a motion to dismiss the appeal.  The motion is granted.
The
appeal is dismissed.
 
PER CURIAM
 
February 26,
2004
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.